Citation Nr: 0939655	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-03 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, to include as secondary to service-connected left 
knee patellofemoral arthritis and meniscus tear.

2.  Entitlement to an initial compensable disability rating 
for service-connected seborrheic blepharitis associated with 
seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in St. Petersburg, Florida.

In April 2008, the Veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided while 
at the RO.  A transcript of the hearing has been associated 
with the Veteran's claims file.

This matter was previously before the Board in December 2008, 
at which time it was remanded for additional development.  It 
is now returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  The medical evidence of record indicates that the 
Veteran's right knee degenerative joint disease is aggravated 
by his service-connected left knee patellofemoral arthritis 
and meniscus tear.

2.  Since the award of service connection, the Veteran's 
seborrheic blepharitis associated with seborrheic dermatitis 
has been manifested by conjunctivitis, daily grittiness, 
dryness, and redness of the eyes.



CONCLUSIONS OF LAW

1.   The criteria for the establishment of service connection 
for right knee degenerative joint disease, as secondary to 
the Veteran's service-connected left knee patellofemoral 
arthritis and meniscus tear, have been met.  38 U.S.C.A. §§ 
1110, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.310 (2009).

2.  The criteria for an initial 10 percent disability rating, 
and not higher, for seborrheic blepharitis associated with 
seborrheic dermatitis have been met.  38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b), 4.1-4.7, 4.20, 4.84a, Diagnostic Code 6018 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  As to 
the claim for service connection for a right knee disorder, 
to include as secondary to service-connected left knee 
patellofemoral arthritis and meniscus, given the results 
favorable to the Veteran, further development under the VCAA 
or other law would not result in a more favorable result or 
be of assistance to this inquiry.  In the decision below, the 
Board grants the claim of service connection for service 
connection for a right knee disorder, to include as secondary 
to service-connected left knee patellofemoral arthritis and 
meniscus.  The RO will be responsible for addressing any 
notice defect with respect to the rating and effective date 
elements when effectuating the award.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

As to the claim for an initial compensable disability rating 
for service-connected seborrheic blepharitis associated with 
seborrheic dermatitis, in correspondence dated in May 2004, 
January 2006, December 2007, March 2008, January 2009, and 
July 2009 VA satisfied its duty to notify the Veteran under 
the VCAA.  Specifically, he was notified of the information 
and evidence necessary to substantiate the claim, information 
and evidence that VA would seek to provide, and information 
and evidence that he was expected to provide.  In March 2008, 
the RO also notified the Veteran of the process by which 
initial disability ratings and effective dates are 
established.  See Dingess, 19 Vet. App. at 473.

The Veteran's claim for an initial compensable disability 
rating for service-connected seborrheic blepharitis 
associated with seborrheic dermatitis arises from his 
disagreement with the initial disability rating following the 
grant of service connection.  Once service connection is 
granted, the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

Since that claim is an appeal of an initial rating, fully 
satisfactory notice was delivered after it was adjudicated.  
However, the RO subsequently readjudicated the claim based on 
all the evidence in the August 2005 Statement of the Case, 
and the November 2005 and May 2009 Supplemental Statements of 
the Case.  The Veteran was able to participate effectively in 
the processing of his claim.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(c) (2009).  Service treatment records have 
been associated with the claims file.  All identified and 
available treatment records have been secured.  The Veteran 
has been medically evaluated in conjunction with his claim.  
Thus, the duties to notify and assist have been met.



Service connection for a right knee disorder, to include as 
secondary to service-connected left knee patellofemoral 
arthritis and meniscus tear

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).

Service connection for arthritis may be established based 
upon a legal presumption by showing that it manifested itself 
to a degree of 10 percent or more within one year from the 
date of separation from service.  38 U.S.C.A. § 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  In addition, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 
Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The Veteran is currently service-connected for left knee 
patellofemoral arthritis and meniscus tear.  He asserts that 
his currently diagnosed right knee disorder is secondary to 
or aggravated by his service-connected left knee disability.  
He is also service-connected for residuals of cold injury of 
the right lower extremity.

The Veteran's service treatment records are silent as to 
treatment for a right knee injury or disease during his 
period of active service.  His separation report of medical 
examination dated in October 1967 shows that clinical 
evaluation of the lower extremities was normal.  In the 
accompanying report of medical history, he indicated that he 
had never had "trick" or locked knee.

Subsequent to service, a private medical record from H. F. 
Jones, M.D., dated in March 1999, shows that the Veteran was 
diagnosed, in pertinent part, with chondromalacia of the 
right knee and degenerative joint disease of the right knee 
secondary to the left knee injury.

A private medical record from N. C. Pleskovich, D.C., dated 
in December 2001, shows that it was apparent that the 
arthritis of the right knee was due to years of compensation 
for the original injury to the left knee.

A VA examination report dated in November 2002 shows a 
diagnosis of mild degenerative joint disease of the right 
lateral compartment and bilateral patellofemoral 
compartments.  The examiner indicated that it was difficult 
to definitively state to what degree any favoring of the left 
knee would involve or contribute to the Veteran's current 
right knee symptoms, and that his symptoms were mainly 
degenerative in nature.

A VA joints examination report dated in October 2005 shows a 
diagnosis of right knee patellofemoral arthritis and meniscus 
tear.  The examiner opined that it was more likely than not 
that the cause of the right knee condition was natural 
history and not the left knee condition.  His knees were said 
to be stable and his complaints subjective in nature.

A private medical record from T. Goodwin, D.C., the Veteran's 
son, dated in January 2008, shows, in pertinent part, the 
Veteran exhibited bilateral knee swelling.  Dr. Goodwin 
opined that the Veteran's lower extremity condition was a 
direct result of his cold weather injury.

During his August 2008 Travel Board hearing, the Veteran 
testified that following the injury to his service-connected 
left knee, he began to favor his right knee, resulting in his 
current right knee disability.

A VA examination report dated in January 2009 shows that the 
Veteran's entire claims file was reviewed in conjunction with 
conducting the examination of the Veteran.  The Veteran 
described that he had right knee pain which had been there 
for greater than 20 years, and had come back because of 
compensation for his left knee injury.  The assessment was 
mild right knee degenerative joint disease.  The examiner 
opined that the right knee degenerative joint disease was 
less likely than not the result of cold injury to the right 
lower extremity, and that it was less likely than not related 
to the left knee patellofemoral arthritis and meniscus tear.  
The examiner, however, also opined that the right knee 
disorder was as likely as not aggravated by the service-
connected left knee patellofemoral arthritis and meniscus 
tear.  It was explained that the left knee injury would cause 
pain, which could result in use of the right knee which could 
aggravate an existing arthritis of the knee, as this was a 
mechanical phenomenon.  It was difficult to specifically 
identify the degree of aggravation without resorting to 
speculation.

The evidence of record indicates that the Veteran currently 
has a diagnosis of mild right knee degenerative joint 
disease.  Although the record does not indicate that the 
Veteran had right knee degenerative joint disease in service, 
the January 2009 VA examiner specifically found the Veteran's 
right knee disorder to be aggravated by the service-connected 
left knee patellofemoral arthritis and meniscus tear.  
Notwithstanding the fact that the examiner found it difficult 
to specifically identify the degree of aggravation, the law 
and regulations in effect at the time of the Veteran's claim 
held that additional disability resulting from the 
aggravation of a non-service-connected disability by a 
service-connected disability was compensable.  See Allen, 7 
Vet. App. at 448.

The Board finds probative the January 2009 opinion of the VA 
examiner as it was definitive, based upon a complete review 
of the Veteran's entire claims file, and supported by 
detailed rationale.  Accordingly, the opinion is found to 
carry significant weight.  Among the factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000). 

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[I]t is not error 
for the BVA to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reason or bases.  It is the responsibility of 
the BVA, . . . to assess the credibility and weight to be 
given to evidence." "  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

As the preponderance of the probative evidence indicates that 
the Veteran's right knee degenerative joint disease is 
aggravated by his service-connected left knee patellofemoral 
arthritis and meniscus tear, the benefit of the doubt rule 
applies. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  
The Veteran's claim for service connection for right knee 
degenerative joint disease is granted.

Increased disability rating for seborrheic 
blepharitis associated with seborrheic dermatitis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2 (2009), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the Veteran's favor.  38 C.F.R. § 4.3 (2009).  If there is a 
question as to which evaluation to apply to the Veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, as the Veteran is appealing 
the initial assignment of a disability rating, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  Fenderson v. West, 12 Vet. App. 119 
(1999).

In determining the present level of a disability for any 
increased disability rating claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary. 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992). 

The Veteran's service-connected seborrheic blepharitis 
associated with seborrheic dermatitis is currently rated by 
analogy as chronic conjunctivitis pursuant to the rating 
criteria of 38 C.F.R. § 4.84a, Diagnostic Code 6018 (2009).  
Diagnostic Code 6018 provides that a maximum 10 percent 
disability rating will be assigned for chronic conjunctivitis 
that is active with objective symptoms such as red, thick 
conjunctivae and mucous secretion.  If inactive, it is to be 
rated based on visual impairment, or in the absence of visual 
impairment, on disfigurement.

A VA examination report dated in October 2002 shows that the 
Veteran described daily grittiness, dryness, and redness of 
the eyes.  He denied severe discharge, flashes, or floaters 
in his vision, and had no particular complaints about his 
eyesight.  He would treat his eyes with warm compresses and 
baby shampoo.  The impression was anterior and posterior 
blepharitis with signs of seborrheic blepharitis, with a 
normal fundus examination.  The examiner indicated that the 
Veteran was on the appropriate oral medication to help keep 
open the meibomian and to decrease his symptoms of dry eye.

A VA outpatient treatment record dated in June 2004 shows 
that a review of the Veteran's eyes revealed decreased 
vision, but he denied double vision, tearing, or dryness.  
Physical examination demonstrated that pupils were equal, not 
anisocoric, round, and reactive to light and accommodation.  
Extraocular movements were intact without nystagmus.  There 
was no scleral icterus.

During the Veteran's September 2005 RO hearing, he reported 
that he would experience itching, burning, and redness of the 
eyes which he would treat with baby shampoo.  During his 
April 2008 Travel Board hearing, he indicated that his 
symptoms had increased in severity and that he had been using 
prescription medication during flare-ups.  

A VA examination report dated in January 2009 shows that the 
Veteran's entire claims file was reviewed by the examiner in 
conjunction with conducting the examination of the Veteran.  
The course of the Veteran's symptoms since onset of the 
disability was said to be stable.  Both eyes were said to be 
treated with artificial tear eye drops.  There were no side 
effects from the current treatment.  The Veteran described 
current symptoms which included redness, burning or stinging, 
watering, and a foreign body sensation of each eye.  He also 
described glaring, blurring, and double vision.  Physical 
examination revealed corrected vision of the right eye was 
20/20 and corrected vision of the left eye was 20/25.  There 
was no strabismus or diplopia present.  Slit lamp findings 
revealed blepharitis and meibomian gland dysfunction.  Cornea 
findings showed tear debris and decreased tear break up time.  
There were no significant lens changes or abnormalities.  
Fundoscopic examination showed presbyopic accommodation.  
Duct function and eyelids were normal.  There were no 
residuals of an eye injury, lagopthalmos, symblepharon, 
ptosis, or nystagmus.  There was no loss of eyelashes or 
eyebrows.  Diplopia field testing showed no diplopia.  The 
diagnosis was posterior blepharitis 2/2 acne rosacea of both 
eyes with associated conjunctivitis.  It was indicated that 
this had a moderate effect on usual daily activities.  It was 
noted that the conjunctivitis was not currently active.

Considering the pertinent evidence in light of the above 
criteria, the Board finds that the record supports the 
assignment of an initial disability rating of 10 percent for 
seborrheic blepharitis associated with seborrheic dermatitis, 
and no more, since the award of service connection.

As the VA examination reports have reflected, the Veteran has 
been treated for daily grittiness, dryness, and redness of 
the eyes over the entire course of the appeal period.  The 
January 2009 VA examination shows that the Veteran continued 
to report dryness, foreign body sensation, and redness in 
both eyes.  The examiner added the Veteran's symptoms had a 
moderate effect on usual daily activities.

As such, resolving all doubt in the Veteran's favor, since 
the award of service connection, the evidence shows that the 
seborrheic blepharitis associated with seborrheic dermatitis 
has been manifested by intermittent conjunctivitis, with 
dryness, foreign body sensation, and redness in both eyes.  
Such symptomatology warrants the maximum 10 percent schedular 
disability rating under Diagnostic Code 6018 for chronic 
conjunctivitis with objective symptoms.

The Board has also considered whether the Veteran is entitled 
to higher rating under any other applicable diagnostic code 
provision.  Here, the medical evidence does not reflect that 
the Veteran experiences associated visual sequelae or 
structural changes of the eyes due to chronic posterior 
blepharitis.  The Board also has considered whether a higher 
rating under 38 C.F.R. § 4.118, for rating skin disorders, is 
warranted.  Such skin disorders (here, loose skin) are rated 
under the criteria for disfigurement of the head, face, or 
neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805), or dermatitis (Diagnostic code 
7806) depending upon the predominant disability.  The Board 
notes that Veteran's seborrheic blepharitis associated with 
seborrheic dermatitis is essentially an inflammatory disease 
process and has not shown that there was a loss of eyelashes 
or eyebrows.

In this case, none of the medical evidence reflects, nor has 
the Veteran reported, that his seborrheic blepharitis 
associated with seborrheic dermatitis in disfigurement of the 
face or has resulted in scarring or a skin disorder to a 
compensable degree.  38 C.F.R. § 4.118, Diagnostic Codes 
7800-7806 (2009).  In this regard, the Board notes that the 
VA examinations of record have not shown any scars, skin 
lesions, or deformities of the head and face.  Furthermore, 
the Veteran's seborrheic blepharitis associated with 
seborrheic dermatitis does not cover 20 to 40 percent (or 
more) of the entire body or are 20 to 40 percent (or more) of 
exposed areas affected, or does the Veteran's condition 
require treatment with systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2009).

In addition, the Board finds that the record does not reflect 
that the Veteran's seborrheic blepharitis associated with 
seborrheic dermatitis is so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  There simply 
is no evidence of marked interference with employment as in 
the January 2009 VA examination report, it was indicated that 
the Veteran not employed in part because of back problems.  
Moreover, there was no evidence of frequent periods of 
treatment let alone hospitalization, or evidence that the 
Veteran's seborrheic blepharitis associated with seborrheic 
dermatitis otherwise rendered impractical the application of 
the regular schedular standards.  Therefore, the criteria for 
invoking the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2009) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, and resolving all doubt in the 
Veteran's favor, the Board finds that an initial 10 percent 
disability rating for seborrheic blepharitis associated with 
seborrheic dermatitis is warranted, and that the criteria for 
higher rating have not been met at any time since the award 
of service connection.  See 38 U.S.C.A. § 5107.


ORDER

Service connection for right knee degenerative joint disease 
is granted.

An initial 10 percent disability rating for seborrheic 
blepharitis associated with seborrheic dermatitis, is 
granted, subject to the regulations governing payment of VA 
monetary benefits.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


